Citation Nr: 1004045	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1967 to September 1969.  The case is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from an April 
2003 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
increased 70 percent rating for PTSD, effective from October 
3, 2002.  In August 2004, a hearing was held before a 
Decision Review Officer (DRO) at the RO.  In September 2006, 
a Travel Board hearing was held before a Veterans Law Judge.  
Transcripts of these hearings are associated with the 
Veteran's claims file.  In a decision issued in February 
2007, the Board denied the Veteran's claim.  The Veteran 
appealed that decision to the Court.  In September 2008, the 
Court issued a memorandum decision and order that set aside 
the February 2007 Board decision and remanded the matter for 
readjudication consistent with the instructions outlined in 
the memorandum decision.

The Veterans Law Judge who conducted the September 2006 
Travel Board hearing and issued the February 2007 decision is 
no longer with the Board.  The Veteran was offered the 
opportunity for another Travel Board hearing; in an October 
2009 statement, he declined another hearing.  The case has 
been reassigned to the undersigned.

The Veteran has filed a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
It appears that the RO is in the process of addressing such 
claim; if not, the matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.




REMAND

The Court's September 2008 memorandum decision states the 
following: 

The record supports the parties' agreement that the 
Board failed to consider VA medical records 
relevant to [the Veteran's] PTSD that were dated 
within 90 days of the certification of his appeal 
to the Board and before the Board rendered its 
decision.  Inasmuch as these records are 
potentially relevant to [his] claim and 
constructively before the Board, they should have 
been considered, and the matter will be remanded.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(relevant documents generated by the Secretary 
prior to the Board decision are constructively 
before the Board and failure to consider them 
generally warrants remand).

The June 2008 Brief of the Appellee states, "Records 
submitted by the Appellant to this Court include VA records 
dated not later than 90 days after the certification of the 
appeal to the BVA . . . These include records that apparently 
were not considered by the regional office and that were not 
considered by the BVA" (emphases added).  The Board closely 
reviewed the record, but could not locate any (VA post- 
certification (but within 90 days) or other) records that 
were submitted directly to the Court.  [Additional evidence 
with a waiver of initial Agency of Jurisdiction (AOJ) 
consideration was submitted at the Travel Board hearing; 
however, such evidence does not include VA medical records.]  
The additional evidence cited must be identified and 
associated with the record.

[Notably, under 38 C.F.R. § 20.1304, following certification 
of an appeal to the Board, additional evidence (other than 
evidence constructively of record) must be submitted directly 
to the Board to be considered.]  The Board also notes that 
the Court's Memorandum Decision is "the law of the case" in 
this matter.  

Finally, the Board notes that a June 2008 Brief of the 
Appellee also states, "Records submitted by Appellant 
reflect that Appellant was treated for posttraumatic 
treatment disorder [sic] in 1996.  These records were 
constructively before VA, and remand do not appear to have 
been considered by the [Board].  Bell, supra.  Remand, 
therefore, is warranted in order that the [Board] may address 
these records."  While VA records are constructively of 
record and ordinarily must be considered, there does not 
appear to be any reasonable possibility that records of 
treatment in 1996 would aid the Veteran in substantiating his 
claim for increase (that was received on March 24, 2003) (as 
it is well-established in caselaw that ordinarily the 
evidence for consideration in a claim for increase includes 
evidence for the one year period preceding the filing of the 
claim).  See Hazan v. Gober, 10 Vet. App. 511 (1997) (When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application).  Regardless, 
given the stated positions by the parties, the Board will 
seek the cited records and review them for relevance.

Accordingly, the case is REMANDED for the following:

1. 	The RO should conduct exhaustive 
development (by contacting all parties to 
the matter) to identify, locate, and 
associate with Veteran's claims file the 
records that were submitted by the 
appellant to the Court (and not associated 
with the record).  If such records cannot 
be located, the appellant should be so 
advised, and afforded opportunity to 
resubmit such records.  The RO should also 
secure for association with the claims 
file the complete records of any 
treatment, those not already associated 
with the claims file, that the Veteran has 
received for psychiatric disability (and 
in particular PTSD) since January 1, 1996 
(to specifically include the 1996 
treatment records cited in the June 2008 
Appellee's Brief).    

2. 	The RO should ensure that the 
development sought above is completed, 
review the entire record (and arrange for 
any further development suggested), and 
then re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to implement the mandates of 
the Court, and to ensure that all necessary development is 
completed.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

